DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/20, 06/03/20, 08/11/21 and 10/11/21 has been considered by the examiner.
 

Claim Objections
Claims 1-4, 6 and 9-15 are objected to because of the following informalities:  

Claims 1-4, 6 and 9-15 recites “if …” statements.  However, claim language that utilizes “if…” statements provide a potential for confusion and possible 112 issue since the current language just provides a possibility that the steps might happen or might be performed but does not necessarily indicate that it will happen or will be performed.  Furthermore, since a portion of the “if…” statements does not have a corresponding condition indicating what happens when the alternative of the “if…” situation occurs, it becomes unclear to the examiner as to what happens when the alternative of the “if…” situation occurs (i.e. For example, the applicant claims “if the service request is initiated for a multimedia telephony …”).  The examiner requests the applicant to amend the claims to recite “when …” statements instead of the current recitation.
Appropriate correction is required.


Election/Restrictions
Applicant's election with traverse of Invention Group l corresponding to claims 1-16 in the reply filed on 10/11/21 is acknowledged.  The traversal is on the ground(s) that although there are differences in the limitation between the different groups, the limitations are directed to common special technical features related to the interrelationships between different timers (the T3417 timer and the T3325 timer) and between a service request and the operations of the timers.  
This is not found persuasive because as indicated in pages 5-7 of the previous office action filed on 08/12/21, the common special technical features that is common between all three groups are known in the prior art as is evident by the teachings of Madhavan et al. (US Patent Publication 2011/0039538) and as such there is a lack of unity “a posteriori” as is indicated by the guidelines set forth in MPEP 1850 and the examiner therefore maintains the restriction requirement indicated in the previous office action filed on 08/12/21.  In addition, the examiner would like to note that the use of specific T3417 timer and T3325 timer is not disclosed in the invention group ll corresponding to claims 17-18 and is therefore not a common technical feature of all three groups as the applicant argues.
The requirement is still deemed proper and is therefore made FINAL.

Claim 17-18 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “3GPP TS 24.301 V15.0.1 (2017-09) 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum .  

Examiner Notes:  
The examiner notes that while the examiner has provided the cited NPL document together with the current office action for convenience, when necessary, the cited NPL document can also be found filed on record together with the IDS that was submitted on 03/06/20. 


Regarding claim 1, 3GPP discloses:
An apparatus of a user equipment (UE), the apparatus comprising: processing circuitry arranged to: determine whether user data to be transmitted to a network is non-emergency user data or emergency user data; (3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call (i.e. reads on non-emergency user data) is started, MO MMTEL video call (i.e. reads on non-emergency user data) is started or MO SMSoIP (i.e. reads on non-emergency user data) is started conditions are satisfied, it is left to the UE implementation to determine the call type (i.e. reads on determining user data) based on annex D of this document; 3GPP, Page 198, Lines 42-43 discloses if the service request was initiated for any reason other than CS fallback, 1x CS fallback or initiating a PDN connection for emergency bearer services (i.e. reads on emergency user data), the UE shall perform a new attach procedure.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE would need to make a determination as to whether the service request is for emergency or non-emergency services in order to determine the call type and perform the proper procedure and one of ordinary skill in the art would recognize that a complex device such as the UE would include a processing circuity in order to be able to perform the functionality of sending the service request and starting the timer T3417).
if a T3325 timer is not running: initiate transmission of a service request to the network and initiate a T3417 timer; increment a service request attempt counter (3GPP, Page 189, Lines 15-17 discloses after sending the service request message or the extended service request message with service type set, the UE shall start T3417; 3GPP, Page 188, Lines 25-26 discloses a service request attempt counter is used to limit the number of service request attempts and no response from the network and the service request attempt counter shall be incremented (i.e. reads on increment counter) as specified in subclause 5.6.1.6; 3GPP, Page 206, Lines 1-3 and Lines 10-16 and Lines 39-42  discloses the service request counter shall not be incremented if the service request procedure is initiated to establish a PDN connection for emergency bearer services and discloses if the service request attempt counter is greater than or equal to 5 (i.e. reads on predetermined value), the UE shall start timer T3325 (i.e. reads on initiate the T3325 timer if the service request attempt counter at least meets a predetermined value and indicates obviousness that timer T3325 has not been started when timer T3417 has been started when the service request is sent and the service request counter incremented) and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN (i.e. indicate obviousness of attempt to establish the MMTEL call on an alternative radio access network) and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology (i.e. reads on an alternative radio access network) and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call (i.e. reads on MMTEL call) is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document; 3GPP, Page 205, Lines 42 – Page 206, Line 1 discloses T3417 expired and if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request counter, abort the procedure and release locally any resources allocated for the service request procedure.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request may be for a MMTEL call and that the timer T3325 was not previously initiated when the service request was sent and the timer T3417 was started and the service request counter incremented as the counter reaching the predetermined value 5 is required to be met prior to the initiation of the T3325 timer and that the service request for an MMTEL call can only be implemented on the alternative network PLMN when the timer T3325 timer is running and furthermore, one of ordinary skill in the art would recognize and find obvious that the predetermined value 5 has to be stored in memory in order to make a determination that the counter is greater than or equal to the predetermined value 5).
3GPP discloses a service request attempt counter is incremented and also discloses that a service request attempt counter is used to limit the number of service request attempts and no response from the network but fails to explicitly disclose that the counter is incremented when no response is received and therefore fails to disclose “increment a service request attempt counter if a response to the service request has not been received from the network”.
In a related field of endeavor, Gollnick discloses:
increment a service request attempt counter if a response to the service request has not been received from the network (Gollnick, [0345] discloses a RSP-TIMEOUT receive timer is started when an RFP frame is transmitted and if the RSP-TIMEOUT timer expires before an expected response is received, a retry counter is incremented and the request frame is retransmitted).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to 
Regarding claim 2, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: attempt to establish the MMTEL call as a circuit switched (CS) voice call if not already attempted in a CS domain (3GPP, Page 203, Lines 26-32 discloses if the service request for initiating a PDN connection cannot be accepted by the network and the UE is in the same selected PLMN where the last service request was attempted, the UE shall inform the upper layers of the failure of the procedure and this can result in the upper layers requesting establishment of a CS call if not already attempted in the CS domain; 3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is directed to an MMTEL call and may be attempted in the new CS PLMN due to the failure of the service request as the timer T3325 is currently running).
Regarding claim 3, 3GPP in view of Gollnick discloses:
The apparatus of claim 2, wherein the processing circuitry is further arranged to, if the T3325 timer is running: notify upper layers that the service request was not accepted, wherein notification is dependent on whether the service request is initiated for the MMTEL call; and receive a request from the upper layers to establish the CS voice call if the CS voice call is not already attempted in a CS domain (3GPP, Page 203, Lines 26-32 discloses if the service request for initiating a PDN connection cannot be accepted by the network and the UE is in the same selected PLMN where the last service request was attempted, the UE shall inform the upper layers of the failure of the procedure and this can result in the upper layers requesting establishment of a CS call if not already attempted in the CS domain; 3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is directed to an MMTEL call and may be attempted in the new CS PLMN due to the failure of the service request as the timer T3325 is currently running).
Regarding claim 4, 3GPP in view of Gollnick discloses:
The apparatus of claim 3, wherein the processing circuitry is further arranged to: provide the notification if the service request attempt counter at least meets the (3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN; 3GPP, Page 203, Lines 26-32 discloses if the service request for initiating a PDN connection cannot be accepted by the network and the UE is in the same selected PLMN where the last service request was attempted, the UE shall inform the upper layers of the failure of the procedure and this can result in the upper layers requesting establishment of a CS call if not already attempted in the CS domain.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a notification would be needed in order to make the determination that the service request attempt counter is greater than or equal to 5 in order for the UE to determine to start timer T3325).
Regarding claim 5, 3GPP in view of Gollnick discloses:
The apparatus of claim 4, wherein: the predetermined value is 5 (3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN).
Regarding claim 6, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: increment the service request attempt counter if the UE is in EMM-Idle mode and a service request procedure is triggered (3GPP, Page 205, Lines 44-45 discloses if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request counter).
Regarding claim 7, 3GPP in view of Gollnick discloses:
The apparatus of claim 6, wherein the processing circuitry is further arranged to: abort the service request procedure and release locally any resources allocated for the service request procedure in response to expiration of the T3417 timer (3GPP, Page 205, Lines 42 – Page 206, Line 1 discloses T3417 expired and if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request counter, abort the procedure and release locally any resources allocated for the service request procedure).
Regarding claim 8, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: refrain from incrementing the service request attempt counter for emergency user data (3GPP, Page 206, Lines 1-3 discloses the service request counter shall not be incremented if the service request procedure is initiated to establish a PDN connection for emergency bearer services).
Regarding claim 9, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: use a different radio access technology (RAT) for the MMTEL call if the T3325 timer is running than if the T3325 timer is not running (3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is directed to an MMTEL call and may be attempted in the new CS PLMN as the timer T3325 is currently running and that the service request can be implemented in the current PLMN when the timer T3325 is not currently running).
Regarding claim 10, 3GPP in view of Gollnick discloses:
The apparatus of claim 9, wherein the processing circuitry is further arranged to: use Long Term Evolution (LTE) if the T3325 timer is not running, regardless of whether the service request is for the MMTEL call, and use CS fallback for a non emergency voice call over the CS domain if the T3325 timer is running (3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 2, Lines 3 discloses LTE; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is directed to an MMTEL call and may be attempted in the new CS PLMN as the timer T3325 is currently running and that the service request can be implemented in the current PLMN to be LTE when the timer T3325 is not currently running).
Regarding claim 11, 3GPP in view of Gollnick discloses:
The apparatus of claim 9, wherein the processing circuitry is further arranged to: prioritize a plurality of RATs; and use, to transmit the service request over a highest priority RAT for which the service request attempt counter has not reached a predetermined value, if the T3325 timer is running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN; 3GPP, Page 83, Lines 33-35 discloses timer T controlling the periodic search for HPLMN or EHPLMN or higher prioritized PLMNs; 3GPP, Page 254, Line 3 discloses signaling connection established with RRC establishment cause high priority access; 3GPP, Page 189, Lines 15-17 discloses after sending the service request message or the extended service request message with service type set, the UE shall start T3417; 3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request would be directed towards a higher prioritized PLMN when sending a service request to a new PLMN and would also have its own service request attempt counter and threshold).
Regarding claim 12, 3GPP in view of Gollnick discloses:
The apparatus of claim 1 wherein the processing circuitry is further arranged to: treat a non-emergency voice call and data differently if the T3325 timer is running, at least one service request for the non-emergency voice call transmitted if the T3325 timer is running and service requests for the data being prevented from being transmitted over a same radio access technology (RAT) if the T3325 timer is running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the service request is initiated to establish a PDN connection for emergency bearer services and the UE is registered in a new PLMN).
Regarding claim 13, 3GPP in view of Gollnick discloses:
(3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN; 3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the maximum value counters may be set to be independent of each other or the same as each other).
Regarding claim 14, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein: the predetermined value of the service request attempt counter if the T3325 timer is running is the same as the predetermined value of the service request attempt counter if the T3325 timer is not running (3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN; 3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the maximum value counters may be set to be independent of each other or the same as each other).
Regarding claim 15, 3GPP in view of Gollnick discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: prevent, if the T3325 timer is running, service requests from being transmitted on a Radio Access Technology (RAT) that is used if the T3325 timer is not running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “3GPP TS 24.301 V15.0.1 (2017-09) 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 15)” herein after referenced as 3GPP in view of Gollnick et al. (US Patent Publication 2004/0023651 herein after referenced as Gollnick) and further in view of TIWARI (US Patent Publication 2012/0044869 herein after referenced as Tiwari).

 discloses:
The apparatus of claim 1 (see claim 1).  	3GPP in view of Gollnick discloses the UE performing prioritized searches for PLMN and also discloses the UE performing encoding as well as receiving information from the network but fails to explicitly disclose that the UE includes a baseband processor performing the encoding and decoding process and therefore fails to disclose “the processing circuitry comprises a baseband processor configured to encode transmissions to, and decode transmissions from, the network”.
	In a related field of endeavor, Tiwari discloses:
the processing circuitry comprises a baseband processor configured to encode transmissions to, and decode transmissions from, the network (Tiwari, [0017] discloses the mobile communications device comprises a baseband unit that performs baseband signal processing including encoding / decoding and the RF unit may receive RF wireless signals, convert the received RF signals to baseband signals which are processed by the baseband unit or receive baseband signals from the baseband unit and convert the received baseband signals to RF wireless signals which are later transmitted; Tiwari, [0019] discloses the mobile communications device will always search for this PLMN as a priority, then for the HPLMN and then for other networks on the equivalent lists).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP in view of Gollnick to incorporate the teachings of Tiwari for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645